UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:June 30, 2014 Commission File Number 000-54888 YUMMY FLIES, INC. (Exact name of registrant as specified in its charter) Colorado 20-8496798 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1848 South Lamar Ct. Lakewood, CO 80232 (Address of principal executive offices) (Zip Code) (303) 619-2503 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as ofAugust 12, 2014, was 10,278,000 shares. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013(audited) 4 Unaudited Condensed Statements of Operations for the Three and Six Month PeriodsEnded June 30, 2014 and 2013 5 UnauditedCondensedStatements of Changes inStockholders' Equity (Deficit) for the Period from December 31, 2012 Through June 30, 2014 6 UnauditedCondensedStatements of Cash Flows for the for the Six Month PeriodsEnded June 30, 2014 and 2013 7 Notes to Unaudited Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 - 2 - PART I - FINANCIAL INFORMATION Item 1.Financial Statements Yummy Flies, Inc. CONDENSED UNAUDITED FINANCIAL STATEMENTS For The Three and Six Month Periods Ended June 30, 2014 and 2013 (Unaudited) - 3 - Yummy Flies, Inc. Condensed Balance Sheets Unaudited Audited June 30, December 31, ASSETS Current Assets Cash in bank $ $ Inventory Total Current Assets Property & Equipment Equipment (net of accumulated depreciation $2,593, $2,593 respectively) - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Advances from shareholders Total Current Liabilities TOTAL LIABILITIES Stockholders' Deficit Common stock (par value $.001;authorized 100,000,000 shares; issued and outstanding 10,278,000) Capital paid in excess of par value Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to condensed unaudited financial statements - 4 - Yummy Flies, Inc. Condensed Statements of Operations Unaudited Unaudited Unaudited Unaudited Three Months Three Months Six Months Six Months Ended June 30, Ended June 30, Ended June 30, Ended June 30, REVENUES $ $
